                Case 1:19-cv-00848-SHR Document 1-2 Filed 05/16/19 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 71.207.103.244

ISP: Comcast Communications, LLC
Physical Location: Chambersburg, PA



Hit Date UTC           File Hash                                         Title
03/05/2019 12:15:07    50F2E1A6141A9F29B86C9F2631BF0826EF4DDF62          Best Fashion Model Girlfriends

03/05/2019 12:12:21    32EB11B02C0EE1044E2144F1510B9A30A688DC42          Fashion Model Private Strip Tease

10/26/2018 23:55:09    914C9908FCC37668E9E2D55F54B8F520093230E1          California Couple Cumming in Malibu

10/23/2018 02:36:07    6A6FC9C13F279FA51EE7F3658A3296F273C7089D          Sexy Surfing Lessons

10/05/2018 20:55:59    5F2FC913EB55911A7C28523EA9854518E946EAA8          18 Year Old Models First Time Threesome


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
MPA125
